DETAILED ACTION
Claims 1, 3-12 and 14-31, 33-44 filed July 26th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26th 2022 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed July 16th 2022, with respect to claim 1, 3-7, 19, 20, 22-27, 29 and 30-32 have been fully considered and are persuasive. While the Examiner believes that Ellis, Hatfield, and Kiritz teaches all of the limitations of claim 1, it would not have been obvious to combine the references in the claimed manner. The 103 rejection of claims 1, 3-7, 19, 20, 22-27, 29 and 30-32 has been withdrawn. 
The applicant does not present arguments for claims 38-44 and the rejection is presented as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US2021/0263323) in view of Kiritz et al. (US2020/0159040)

 	Consider claim 38 where Ellis teaches a head-mounted display system, comprising: an interfacing structure for a display unit constructed and arranged to be in opposing relation with a user’s face, wherein the interfacing structure comprises a substantially continuous face engaging surface adapted to contact the user’s face around a periphery of the user’s eyes, (See Ellis paragraphs 22, 27 and figure 4 where Ellis discusses a facial interface 407 which contours around the user’s face) wherein the interfacing structure comprises an elastomeric material, and wherein the interfacing structure comprises a membrane including the substantially continuous face engaging surface, and wherein the membrane comprises the elastomeric material; (See Ellis paragraph 28-29, 57 where the facial interface 407 forms a loop shape around the user’s eyes and is made out of foam) and a nasal ledge comprising a pair of elastic flaps (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 to fit over the user’s nose and the nose piece is made with two elastic flaps and a bridge piece for the nose)
 	Ellis teaches a nasal ledge comprising a pair of elastic flaps. However, Ellis does not explicitly teach each of the pair of elastic flaps including a face engaging surface adapted to contact a respective side of the user’s nose, wherein the face engaging surface of each of the pair of elastic flaps forms a continuation with the substantially continuous face engaging surface of the membrane. However, in the same field of endeavor Kiritz teaches each of the pair of elastic flaps including a face engaging surface adapted to contact a respective side of the user’s nose, wherein the face engaging surface of each of the pair of elastic flaps forms a continuation with the substantially continuous face engaging surface of the membrane. (See Kiritz paragraph 31, 34-36 and figure 1, 9 where the nose piece is made of an elastic material and is deformable to match the shape of the user’s facial structure. Where the nose piece 1 may also be integrated with the head mounted display such that the housing 18 of the VR headset and the HMD10 may be unitary with the nose piece 1) Therefore, it would have been obvious for one of ordinary skill in the art to modify the nose piece of Ellis to elastically bend so as to rest on the respective side of the user’s nose and be integral with the housing as taught by Kiritz. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing cushioning to provide better user comfort. (See Kiritz paragraph 5)

 	Consider claim 39, where Ellis in view of Kiritz teaches the head-mounted display system according to claim 38, wherein the face engaging surface of each of the pair of elastic flaps and the substantially continuous face engaging surface of the interfacing structure together form a functionally continuous interfacing structure around the periphery of the user’s eyes. (See Ellis paragraphs 19, 22, 27 and figure 4 where Ellis discusses a facial interface 407 which convexly contours around the user’s face.)

 	Consider claim 40, where Ellis in view of Kiritz teaches the head-mounted display system according to claim 38, wherein the nasal ledge at least partially overlaps with the interfacing structure. (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 is connected to the frame 420)

 	Consider claim 41 where Ellis teaches a head-mounted display system, comprising: an interfacing structure for a display unit constructed and arranged to be in opposing relation with a user’s face, wherein the interfacing structure comprises a face contacting portion and a non-face contacting portion, (See Ellis paragraphs 22, 27 and figure 4 where Ellis discusses a facial interface 407 which contours around the user’s face) wherein the interfacing structure comprises an elastomeric material, wherein the face contacting portion comprises a membrane including a face engaging surface adapted to contact the user’s face around a periphery of the user’s eyes, (See Ellis paragraph 28-29, 57 where the facial interface 407 forms a loop shape around the user’s eyes and is made out of foam) wherein the non-face contacting portion comprises a support structure and a ledge configured to project inwardly from the support structure, wherein the interfacing structure further comprises a foam cushion, (See Ellis figure 4 and paragraph 27, 66 where the assembly comprises a frame 420 that varies in thickness to accommodate the facial interface 407 and the frame is mounted to the head-mounted display) wherein the membrane and the face engaging surface thereof covers the foam cushion such that the foam cushion is underneath the face engaging surface, (See Ellis paragraph 75 where there is a microtexture coating the surface of the foam body) and wherein the non-face contacting portion is configured and arranged to resiliently support the foam cushion and the membrane; and a nasal ledge comprising a pair of elastic flaps,. (See Ellis figure 4 and paragraphs 29-30 where there is a nose piece 426 to fit over the user’s nose and the nose piece is made of a material that is can be trimmed with scissors. Given the mounting point 421 and the material of the nose piece, it would be obvious to one of ordinary skill in the art that the nose piece is not intended to support weight by applying a compressive pressure on the user’s nose)
 	Ellis teaches a nasal ledge comprising a pair of elastic flaps, However Ellis does not explicitly teach wherein each of the pair of elastic flaps including a face engaging surface adapted to contact a respective side of the user’s nose. However, in the same field of endeavor Kiritz teaches wherein each of the pair of elastic flaps including a face engaging surface adapted to contact a respective side of the user’s nose. (See Kiritz paragraph 31, 34 and figure 1, 9 where the nose piece is made of an elastic material and is deformable to match the shape of the user’s facial structure. Thus, elastically bending to match and rest upon the side of the user’s nose, wherein the bridge portion 2 of the nose piece is configured to rest on the bridge of the user’s nose and the wing portions 3 extending from the bridge portion. Thus, when the nose piece 1 rests upon a user’s nose the wing portions would contact the user’s nose and deflect upwards towards the display unit 19.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the nose piece of Ellis to elastically bend so as to rest on the respective side of the user’s nose as taught by Kiritz. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing cushioning to provide better user comfort. (See Kiritz paragraph 5)

 	Consider claim 42, where Ellis in view of Kiritz teaches the head-mounted display system according to claim 41, wherein the membrane is thinner than the non-face contacting portion. (See Ellis paragraph 75 where there is a microtexture coating the surface of the foam body, it would be obvious to one of ordinary skill in the art that a coating layer would be thinner than a support frame)

 	Consider claim 43, where Ellis in view of Kiritz teaches the head-mounted display system according to claim 41, wherein the membrane, the support structure, and the ledge comprise silicone. (See Kiritz paragraph 35 where the face conforming structures may be made from any suitable material such as silicone, rubber, foam, elastic, or any combination) Therefore, it would have been obvious for one of ordinary skill in the art to utilize known materials in the art for their intended purpose to yield intended results. 

Claims 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kiritz as applied to claim 41 above, in further view of Hatfield et al. (US2021/0041706) 

 	Consider claim 44, where Ellis in view of Kiritz teaches the head-mounted display system according to claim 41, however they do not explicitly teach wherein the ledge is configured and arranged to provide resilient, spring-like support to the foam cushion and the membrane. However, in the same field of endeavor of head mounted displays Hatfield teaches wherein the ledge is configured and arranged to provide resilient, spring-like support to the foam cushion and the membrane. (See Hatfield figure 5a, 5b, and paragraphs 65-67 where arms may supply compliance to the rolling contact where each of the arms may be spring mechanism) Therefore, it would have been obvious for one of ordinary skill in the art to modify the housing of Ellis to accommodate the arms of Hatfield. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of varying the compliance to be more comfortable for the user. 

 Allowable Subject Matter
Claims 1, 3-12, 14-31, and 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding claim 1 filed July 26th 2022 are persuasive. The previous 103 rejection is withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624